Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 22, 2018

                                      No. 04-17-00846-CV

                   IN THE INTEREST OF M.L.Y., ET AL CHILDREN,

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02449
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days from the date the notice of appeal was filed.
See TEX. R. JUD. ADMIN. 6.2. The notice of appeal was filed in the trial court on December 18,
2017. The clerk’s record was filed on December 22, 2017 and the court reporter’s record was
filed on January 19, 2018. Thus, appellant’s brief was due on February 8, 2018. On February
12, 2018, appellant filed his first motion for extension of time to file the appellant’s brief. We
granted the motion and extended the filing due date to February 28, 2018. On February 28,
2018, appellant filed a second motion for extension of time to file the appellant’s brief. We
granted the motion and extended the filing due date to March 20, 2018. On March 20, 2018,
appellant filed a third motion for extension of time, and requested an additional twenty days in
which to file the appellant’s brief.

        The motion is GRANTED IN PART. Given the time constraints governing the
disposition of this appeal, we ORDER appellant’s brief to be filed no later than March 30, 2018.
See TEX. R. JUD. ADMIN. 6.2. Any further request for extension of time will be disfavored. See
id.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court